that the proceedings below had been stayed by a temporary restraining
                order and a preliminary injunction entered by the United States District
                Court for the Southern District of California in a case pending against
                appellants/cross-respondents.
                              On March 14, 2013, this court directed the parties to address
                whether, in light of the indefinite nature of the aforementioned stay,
                judicial efficiency would best be served by dismissal of this appeal and
                cross-appeal without prejudice to the parties' rights to reinstate their
                respective appeals once the stay is lifted and the issue pending in the
                district court is resolved. The parties have filed their responses, in which
                they agree that dismissal of the appeal and cross-appeal is appropriate.
                Accordingly, we dismiss this appeal without prejudice. Any party may file
                a motion to reinstate its appeal within 90 days of entry of any order by the
                district court resolving re sp ondent/cros s- appellant's notice of
                abandonment and motion to vacate the judgment.
                              It is so ORDERED.'



                                                                       ‘,42-4Zei     ,J.
                                                           Hardesty



                Parraguirre



                Cherry                                    `S'aitt a



                      "The Honorable Kristina Pickering, Chief Justice, voluntarily
                recused herself from participation in the decision of this matter.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc: Hon. James Todd Russell, District Judge
                     Madelyn Shipman, Settlement Judge
                     Cotton, Driggs, Walch, Holley, Woloson & Thompson/Las Vegas
                     Chapman Law Firm, P.C/Las Vegas
                     Chapman Law Firm, P.C./Reno
                     Storey County Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A